IN THE
                               TENTH COURT OF APPEALS

                                    No. 10-21-00110-CV

                                  IN THE INTEREST OF
                                S.M.J. & S.M.J., CHILDREN



                                From the 82nd District Court
                                  Robertson County, Texas
                               Trial Court No. 20-11-21139-CV


                               MEMORANDUM OPINION


       Appellant Lacey Jones, Jr. filed a pro se notice of appeal on May 21, 2021. The

docketing statement was not received. See TEX. R. APP. P. 32.1. On July 8, 2021, we sent a

letter explaining that the docketing statement must be filed and warning that the Court

would dismiss the appeal if a docketing statement was not filed within twenty-one (21)

days. See id. at R. 42.3(c).

       More than twenty-one days have passed, and we have not received the docketing

statement. Accordingly, we dismiss this appeal. See id. at R. 32.1, 42.3(c); see also Cornett

v. Williams, No. 10-19-00141-CV, 2019 WL 2479879, 2019 Tex. App. LEXIS 4851, at *1 (Tex.
App.—Waco June 12, 2019, no pet.) (mem. op.) (dismissing case for failure to file

docketing statement).




                                             MATT JOHNSON
                                             Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith,
Appeal dismissed
Opinion delivered and filed September 22, 2021
[CV06]




In the Interest of S.M.J.                                                  Page 2